Citation Nr: 0405259	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982, and from April 1987 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim of entitlement to an increased 
evaluation for bilateral pes planus.  He subsequently 
perfected a timely appeal regarding that decision.

In November 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the ROIC.  A transcript of the hearing has been prepared and 
associated with the claims folder.

In July 2002 the Board denied the veteran's appeal for an 
increased evaluation for bilateral pes planus.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans' Appeals (CAVC or Court).  By Order dated in June 
2003, the CAVC vacated and remanded the Board's decision.

The case has been returned to the Board for readjudication 
consistent with the Order of the Court.

This appeal is remanded to the ROIC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  

Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-03 (Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance, the Board finds that the duty to notify 
requirements of the VCAA have been satisfied.  More 
specifically, the appellant was notified of the provisions of 
the VCAA, what information or evidence VA previously 
considered in adjudicating the claim and what the evidence 
must show to establish entitlement to an increased evaluation 
for service-connected pes planus, in correspondence from the 
ROIC dated in November 2001.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify any VCAA notice documents in the file which comply 
with Quartuccio, supra).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice provided 
by the RO. 

With regard to the VA's duty to assist, in this instance, 
further assistance is required.  Under the VCAA, assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Under 38 C.F.R. § 4.2, any 
such examination provided must be adequate for evaluation 
purposes.  See id.  Even though the veteran was afforded VA 
examinations for his bilateral pes planus, those examinations 
have been deemed inadequate for rating purposes.  The CAVC 
vacated the prior Board decision and remanded this case to 
the Board for readjudication consistent with a joint motion 
to remand.  The joint motion set forth the parties' argument 
that VA examinations provided to the veteran for his service-
connected pes planus were inadequate for failing to address 
whether or not the veteran had deformity associated with his 
service-connected condition.  

In addition, the Board notes that the veteran's bilateral pes 
planus is evaluated as 10 percent disabling under Diagnostic 
Code 5276 of the VA Schedule for Rating Disabilities.  Pes 
planus under this code may be rated from noncompensable to 
50 percent, or from mild to pronounced symptomatology.  A 10 
percent rating is warranted for moderate bilateral or 
unilateral pes planus manifested by weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of feet.  A 30 percent 
rating is warranted for severe bilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The criteria for rating pes planus include consideration of 
limitation of motion, e.g., pronation, abduction, etc.  The 
CAVC has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
case law and other authority.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).


Accordingly, the veteran's case is REMANDED to the ROIC for 
the following action:

1.  The ROIC should invite the veteran to 
submit any additional evidence he may 
have in support of his claim.

2.  The ROIC should arrange for the 
veteran to be examined by a physician 
knowledgeable in ascertaining the current 
nature and extent of severity of service-
connected bilateral pes planus.

(a)  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review.  Any further 
indicated special studies should be 
conducted.

(b)  The examiner should specifically 
record whether there is objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation, use accentuated, 
swelling on use, characteristic 
callosities, extreme tenderness of the 
plantar surfaces of the feet, and/or 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes or appliances.

(c)  The examiner should also record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment 
upon the functional limitations, if 
any, caused by the veteran's bilateral 
pes planus.

(d)  It is requested that the examiner 
provide explicit responses to the 
following questions:

(i) Does the bilateral pes planus 
involve only the joint structure, or 
does it also involve the muscles and 
nerves?

(ii) Does the bilateral pes planus 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, the examiner should comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity cannot be 
quantified, the examiner must so 
state.

(iii) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
pes planus, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to bilateral pes planus.

(iv) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by pes planus, and 
if such overlap exists, the degree to 
which the non-service-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected bilateral pes planus.

(v) If the functional impairment 
created by the non-service-connected 
problem cannot be dissociated, the 
examiner should so indicate.

(d)  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the ROIC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the ROIC 
should review the requested examination 
report and the required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if not, 
the ROIC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After the ROIC undertakes review of 
the issue, to include any additional 
evidentiary development, the appellant 
and the appellant's attorney should be 
provided with a supplemental statement of 
the case (SSOC) which contains notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


